Citation Nr: 1742001	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for high blood pressure.

3. Entitlement to service connection for degenerative changes, right great toe, as a result of exposure to herbicides. 

4. Entitlement to service connection for multiple strokes as a result of exposure to herbicides.  

5. Entitlement to service connection for bilateral cataracts as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, a Board hearing was held.  A transcript of the hearing is of record.


FINDING OF FACT

Documentation in the file shows that the Veteran died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board is sincerely grateful to the Veteran for his service to his country.

Unfortunately, the Veteran died during the pendency of this appeal, as shown by documentation that has been associated with the claims file. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v.Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of the issues on appeal or to any derivative claims brought by a survivor of the Veteran. See 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a). 

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


